Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The instant application having Application No. 15698211 has a total of 20 claims pending in the application, all of which are ready for examination by the examiner.

I. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statement dated 9/11/2017 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
All references were considered except where lined through. Lined through references were not found in the instant or parent applications, and therefore were not considered. 
I. REJECTIONS NOT BASED ON PRIOR ART

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, this claim calls for “a neural space generating module”, “a neurons connection determining module”, “a neural shortest pathway tables generating module”, and “a neural shortest pathway searching module.” The term “module” has been 
Claim limitation “a neural space generating module”, “a neurons connection determining module”, “a neural shortest pathway tables generating module”, and “a neural shortest pathway searching module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for use of the word “module.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not make clear what is in these modules to perform these actions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per claims 2-10, these claims are rejected for being dependent on a claim rejected under U.S.C. 112(b) for failing to particularly point out and claim the invention. 
As per claim 9, this claim calls for “said manipulation interface.” There is insufficient antecedent basis for this limitation. 



II. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang et al (”Three-Dimensional Reconstruction of Brain-wide Wiring Networks in Drosophila at Single-Cell Resolution”) in view of Foster (“3.9 Case Study: Shortest Path Algorithms”), and Robb (“Medical Imaging and virtual reality: A personal perspective”). 
As per claim 1, Chiang discloses, “A system …pathways between neurons in a neural network, comprising: (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“A neural space generating module for establishing a three dimensional or higher dimensional neural space database” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).   “Wherein said three dimensional or higher dimensional neural space database comprises a plurality of neurons distributed therein” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“a neurons connection determining module for determining whether there is a connection between each of said plurality of neurons in said three dimensional or higher dimensional neural space database and the others of said plurality of neurons in said three dimensional or higher dimensional neural space database” (pg.6, particularly "A Brain-wide wiring Diagram section; EN: this denotes creating a graph theory to show connections between neuron).
 “…Neural network…”, “neurons” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
However, Chiang fails to explicitly disclose, “finding shortest pathways between … in a … network”, “a … shortest pathway tables generating module for calculating a shortest pathway table of all of a plurality of connected … and temporarily or permanently storing said shortest pathway table in a storage device”, “a … shortest pathway searching module for selecting two … from said plurality of … and looking up said shortest pathway table to obtain a shortest pathway between said two…”, and “Wherein said neural shortest pathway searching module, said neurons connection determining module and said neural shortest pathway tables generating module are coupled to a processing unit of a computing device.”
Foster discloses, “finding shortest pathways between … in a … network”, “a … shortest pathway tables generating module for calculating a shortest pathway table of all of a plurality of connected … and temporarily or permanently storing said shortest pathway table in a storage EN: this denotes the use of Floyds Algorithm in order to determine the shortest path between nodes of a graph, such as the graphs of the Chiang reference., Any storage would be performed in the Hardware of the Robb reference).
“A … shortest pathway searching module for selecting two … from said plurality of … and looking up said shortest pathway table to obtain a shortest pathway between said two…” (Pg.2, particularly Algorithm 3.1 and associated paragraphs; EN: this denotes the use of the matrix S (I.e. a table) which contains all the shortest paths of the graph).
Robb discloses, “Wherein said neural shortest pathway searching module, said neurons connection determining module and said neural shortest pathway tables generating module are coupled to a processing unit of a computing device” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons). 
Chiang and Foster are analogous art because both involve graph theory. 
At the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph. 
	The motivation for doing so would be because “this is an important problem in graph theory and has applications in communications, transportation, and electronics problems” (Foster, Pg.1, first paragraph) or in the case of Chiang, in understanding the connections, communication and electronic structure of the neural networks they're studying. 
Therefore at the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph.

At the time of invention it would have been obvious to one skilled in the art of 3D representation to combine the work of Chiang and Robb in order to make use of computer hardware for biomedical data representation.  
	The motivation for doing so would be provide hardware to perform these kinds of actions such as “3D, 4D, and even 5D images produced by modern imaging modalities” (Robb, Abstract) or in the case of Chiang, allow the representation of the three dimensional objects being observed and modeled in the Chiang reference. 
Therefore at the time of invention it would have been obvious to one skilled in the art of 3D representation to combine the work of Chiang and Robb in order to make use of computer hardware for biomedical data representation.  
As per claims 2 and 12, Robb discloses, “further comprising an augmented reality display device or a virtual reality display device coupled to said computing device” (abstract; EN: this denotes the use of VR with the displays). 
As per claims 3 and 13, Chiang discloses, “Wherein said three dimensional or higher dimensional neural space database is constructed from a plurality of unit voxels” (Pg.3, particularly the first paragraph; EN: this denotes the use of voxels in the imagery).
As per claims 4 and 14, Chiang discloses, “Wherein the determining step comprises establishing a connection matrix (CM) Between said plurality of neurons form said three dimensional or higher dimensional neural space database” (Pg.6, particularly the “A Brain-wide Wiring Diagram" section; EN: this denotes the creation of a connection matrix).
5 and 15, Chiang discloses, “wherein …denotes that there is a connection between a neuron ni and a neuron nj; and … denotes that there is no connection between said neuron ni and said neuron nj” (Pg.6, particularly the “A Brain-wide Wiring Diagram" section; EN: this denotes the creation of a connection matrix).
However, Chiang fails to explicitly disclose, “CM(I,j) = 1” and “CM(I,j) = 0.” However, the examiner is giving official notice that the use of ‘1’ to symbolize connection, and the use of ‘0’ to determine a lack of connection would be known to one of ordinary skill in the art at the time the invention was made, as the use of '1' as 'on' or as the availability of something is extremely well known in the art, and the use of '0' as off or not available is also extremely well known in the art. 
As per claims 6 and 16, Chiang discloses, “Neural” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
Foster discloses, “Wherein said … shortest pathway tables generating module includes an all-pairs shortest paths algorithm” (Pg.2, particularly Algorithm 3.1; EN: this denotes the use of the all-pairs shortest path algorithm).
As per claims 9 and 19, Robb discloses, “Wherein said neural space generating module, said manipulation interface, said neurons connection determining module and said neural shortest pathway tables generating module are configured into said computing device” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons).
10 and 20, Robb discloses, “Wherein said computing device comprises an input unit” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons).
As per claim 11, Chiang discloses, “A system for … pathways between neurons in a neural network, comprising:” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“A neural space generating module for establishing a three dimensional or higher dimensional neural space database” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).   
“… wherein said three dimensional or higher dimensional neural space database comprises a plurality of neurons distributed therein” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“A neurons connection determining module for determining whether is a connection between each of said plurality of neurons in said three dimensional or higher dimensional neural space database and the others of said plurality of neurons in said three dimensional or higher dimensional neural space database” (pg.6, particularly "A Brain-wide wiring Diagram section; EN: this denotes creating a graph theory to show connections between neuron).
“Neural network”, “Neuron” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  

Foster discloses, “finding shortest pathways between … in a … network”, and “a … shortest pathway tables generating module for calculating a shortest pathway table of all of a plurality of connected … and temporarily or permanently storing said shortest pathway table in said …” (The entire document, particularly; EN: this denotes the use of Floyds Algorithm in order to determine the shortest path between nodes of a graph, such as the graphs of the Chiang reference. Any storage can be done in the hardware of the Robb Reference).
 “A neural shortest pathway searching module for selecting two … from said plurality of … and looking up said shortest pathway table to obtain a shortest pathway between said two …” (Pg.2, particularly Algorithm 3.1 and associated paragraphs; EN: this denotes the use of the matrix S (I.e. a table) which contains all the shortest paths of the graph).
Robb discloses, “A server including a storage device”, “storage device” (Pg.250, particularly C1, last paragraph; EN: this denotes the use of servers and databases for the hardware portions of the system). 
EN: this denotes the ability to interact and manipulate the various images of the system). 
“wherein said neural space generating module, said neurons connection determining module, and said neural shortest pathway tables generating module are coupled to a processing unit of a computing device” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons).
Chiang and Foster are analogous art because both involve graph theory. 
At the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph. 
	The motivation for doing so would be because “this is an important problem in graph theory and has applications in communications, transportation, and electronics problems” (Foster, Pg.1, first paragraph) or in the case of Chiang, in understanding the connections, communication and electronic structure of the neural networks they're studying. 
Therefore at the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph.
Chiang and Robb are analogous art because both involve 3D representation of biological material. 

	The motivation for doing so would be provide hardware to perform these kinds of actions such as “3D, 4D, and even 5D images produced by modern imaging modalities” (Robb, Abstract) or in the case of Chiang, allow the representation of the three dimensional objects being observed and modeled in the Chiang reference. 
Therefore at the time of invention it would have been obvious to one skilled in the art of 3D representation to combine the work of Chiang and Robb in order to make use of computer hardware for biomedical data representation.  

Claim Rejections - 35 USC § 103
Claims 7-8 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang et al (”Three-Dimensional Reconstruction of Brain-wide Wiring Networks in Drosophila at Single-Cell Resolution”) in view of Foster (“3.9 Case Study: Shortest Path Algorithms”), and Robb (“Medical Imaging and virtual reality: A personal perspective”) and further in view of Hosei University (Lecture 24: Floyd-Warshall Algorithm”). 
As per claims 7 and 17, Foster discloses, “Wherein a shortest pathway matrix (SP) … are generated in said all-pairs shortest paths algorithm” (Pg.2, particularly algorithm 3.1 and associated paragraphs; EN: this denotes the use of the S matrix, which the examiner is interpreting to be the SP matrix).
However, Foster fails to explicitly disclose, “and a predecessor matrix (PRED).”
EN: this denotes the use of a predicate matrix in order to keep track of final shortest paths). 
Hosei and Chiang modified by Foster are analogous art because both involve graph theory. 
At the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Hosei and Chiang modified by Foster in order to make use of a predicate matrix in a shortest path algorithm.  
	The motivation for doing so would be because “we have included predecessor pointers pred [I,j] for extracting the final shortest paths” (Hosei, Pg.74, last paragraph) or in the case of Chiang modified by Foster, to have a matrix in order to properly keep track of variables in order to fulfill the shortest path algorithm.  
Therefore at the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Hosei and Chiang modified by Foster in order to make use of a predicate matrix in a shortest path algorithm.  
As per claims 8 and 18, Foster discloses, “Wherein SP(I, j) = infinity denotes that there is no connection between a neuron ni and a neuron nj;” (Pg.2, particularly algorithm 3.1 and associated paragraphs; EN: this denotes the use of the infinity symbol to denote no connection).
Hosei discloses, “pred (I, j) = nil denotes that a shortest pathway between a node I and an ode j is Edge (I, j); Pred (I, j) = k denotes that said shortest pathway from said node I to said node j passes a node k, wherein said node k is a predecessor of said node j on said shortest pathway from said node I to said node j” (pg. 74, last paragraph; EN: this denotes the use of a predicate matrix in order to keep track of final shortest paths).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BEN M RIFKIN/Primary Examiner, Art Unit 2198